  8:19-cv-00303-JFB-CRZ Doc # 43 Filed: 05/11/20 Page 1 of 4 - Page ID # 207



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA, FOR
THE USE OF ANDERSON EXCAVATING
CO., a Nebraska corporation;

                     Plaintiff/Counter
                     Defendant,                                8:19CV303

       vs.
                                                    MEMORANDUM AND ORDER
KIEWITPHELPS, a Joint Venture;

                     Defendant/
                     Counterclaimant

              vs.

TRAVELERS CASUALTY AND SURETY
COMPANY OF AMERICA, a Connecticut
Corporation    (Bond   No.   041-SB-
105826131); TRAVELERS INDEMNITY
COMPANY, a Connecticut Corporation
(Bond No. 041-SB-105826131);

                     Defendants,

              vs.

UNIVERSAL SURETY COMPANY;

              vs.

                     Counter Defendant.


      Defendants KiewitPhelps, a Joint Venture, Travelers Casualty and Surety
Company of America, and Travelers Indemnity Company (collectively, Defendants)
moved to strike the demand for jury trial made by Plaintiff United States of America,
for the use of Anderson Excavating Co., and Counterclaim Defendant Universal
Surety Company as to all claims in this matter against all parties. (Filing No. 36).
   8:19-cv-00303-JFB-CRZ Doc # 43 Filed: 05/11/20 Page 2 of 4 - Page ID # 208




       KiewitPhelps was the contractor for the construction of the United States
Strategic Command Replacement Facility Project at Offutt Air Force Base.
KiewitPhelps and Plaintiff entered into a Subcontract in which Plaintiff agreed to
complete certain “Earthwork and Demolition work” for the construction of the US
STRATCOM Replacement Facility at Offutt Air Force Base. (Filing No. 38-2 at
CM/ECF p. 15). Subsection 13.0 of the Subcontract states:


       WAIVER OF TRIAL BY JURY – Subcontractor waives any right to a jury trial
       in any dispute between Contractor and Subcontractor.

(Filing No. 38-2 at CM/ECF p. 10).

       Universal Surety Company issued Subcontract Performance Bond No. 109595
for the project at issue on behalf of Plaintiff as the bond principal and naming
KiewitPhelps as the obligee under the performance bond. (Filing No. 38-2 at CM/ECF
p. 66). The performance bond incorporates the Subcontract, and it is “deemed a part
hereof as fully as if set forth herein.” (Filing No. 38-2 at CM/ECF p. 66).


       The Seventh Amendment of the United States Constitution guarantees the right
to a jury trial in certain civil cases, and Fed. R. Civ. P. 38(a) provides, “[t]he right of
trial by jury as declared by the Seventh Amendment ... is preserved to the parties
inviolate.”

       However, this right may be expressly or impliedly waived, and “[a]n express
       waiver of the right to a jury trial may occur by contract.” Thomas v. Vista A & S
       2006–I LLC, No. 4:09CV3143, 2010 WL 3119802, at *1 (D. Neb. Aug. 5, 2010)
       (citing cases).

       In the Eighth Circuit, the party seeking enforcement of a specific waiver clause
       [. . .] has the burden of showing the waiver was “knowing” and “voluntary,” ERA
       Franchise Sys., LLC v. Realty Linc, Inc., No. 8:08cv149, 2009 WL 464942, at
       *1 (D. Neb. Feb. 23, 2009).
     8:19-cv-00303-JFB-CRZ Doc # 43 Filed: 05/11/20 Page 3 of 4 - Page ID # 209



        Determining whether a particular jury-waiver clause is knowing and voluntary
        requires considering such factors as whether the waiver provision is part of a
        standardized form agreement or a purposefully drafted document; whether the
        waiver is in fine print, in large or bold print, or in its own paragraph; the
        sophistication of the parties; whether the parties were represented by counsel;
        the general bargaining positions of the parties; and whether there was an
        opportunity to review the contract and the waiving party did so. See Thomas,
        2010 WL 3119802, at *2; Coop. Fin. Ass’n v. Garst, 871 F. Supp. 1168, 1172
        (N.D. Iowa 1995).

Cyclonaire Holding Corp. v. Baker, No. 4:16CV467, 2017 WL 3206894, at *11 (D.
Neb. Apr. 11, 2017).


        Defendants allege Plaintiff “knowingly and voluntarily entered into a
Subcontract which contains a clear and unambiguous jury waiver, providing Anderson
waives ‘any right’ to a jury trial in ‘any dispute’ related to the Subcontract.” (Filing No.
37 at CM/ECF pp. 1-2).      Defendants allege the Subcontract is a document that was
drafted to include terms specific to the project at Offutt Air Force Base and contains
plain language, with parts capitalized and bolded, showing the parties agreed to the
jury waiver. Defendants also argue that Plaintiff relies upon the freely-negotiated
Subcontract terms to support its arguments in this matter, therefore it has embraced
the terms of the Subcontract.


        Defendants allege the jury waiver applies to “any dispute” between
KiewitPhelps and Plaintiff, including all the counterclaims between the various parties.
Defendants assert the jury waiver provision applies to Plaintiff’s Miller Act claim
against Travelers Indemnity Company, arguing that courts have applied jury waiver
provisions to find Miller Act claimants had waived their right to jury trial, (see United
States ex rel. Collins Plumbing, Inc. v. Turner-Penick Joint Venture, No. 3:11-cv-2834,
2013 WL 5462278 (S.D. Cal. Sept. 30, 2013)), as well as KiewitPhelps’ counterclaim
against University Surety, arguing the performance bond incorporates the
Subcontract by reference “as fully as if set forth herein.” (Filing No. 37 at CM/ECF p.
5)
  8:19-cv-00303-JFB-CRZ Doc # 43 Filed: 05/11/20 Page 4 of 4 - Page ID # 210




      Defendants’ motion to strike the jury demands by Plaintiff and Universal Surety
Company was filed on April 10, 2020 and no response brief was filed by any party.
The motion is therefore deemed unopposed and the facts alleged in Defendants’ brief
are deemed admitted for the purpose of this motion only. The jury waiver in the
subcontract is clear and unambiguous. The parties are sophisticated businesses and
the contracts and bonds at issue are worth millions of dollars. It does not appear that
any of the parties are in unequal bargaining position. The Subcontract contains an
explicit and unambiguous waiver of the right to a jury trial and this provision is
enforceable as to claims between Plaintiff and KiewitPhelps. Further, the Performance
Bond expressly and fully incorporates the language of the Subcontract. Therefore, the
terms of the Subcontract, including the jury waiver, apply equally to KiewitPhelps’
counterclaim against Universal Surety Company.

      Accordingly,

      IT IS ORDERED that Defendants’ Motion to Strike Jury Demand (Filing No. 36),
including the jury demands of Plaintiff United States of America for the use of
Anderson Excavating Co., and Counter Defendant Universal Surety Company, is
granted.

      Dated this 11th day of May, 2020.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
